  Case 20-32155        Doc 82     Filed 09/09/21 Entered 09/09/21 13:21:16          Desc Main
                                    Document     Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA




In re:

DigitalTown, Inc.,

         Debtor.                                                     Chapter 11
                                                                     Case Number 20-32155



                              NOTICE OF STATUS CONFERENCE

         PLEASE TAKE NOTICE that a status conference is scheduled for September 30, 2021

at 9:30 a.m. and will be held before the Honorable Katherine A. Constantine, W arren E. Burger

Federal Building and U.S. Courthouse, Courtroom 2C, 316 North Robert Street, St. Paul,

Minnesota.

         Please contact the Court's calendar clerk for telephonic appearance instructions



Dated: September 9, 2021

                                                          Tricia Pepin
                                                          Clerk, United States Bankruptcy Court


                                                           By:Alicia
                                                           Deputy Clerk
